Citation Nr: 1122969	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder.  

2.  Entitlement to an effective date prior to June 29, 2009, for the grant of a 30 percent disability rating for a generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating action of the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's service-connected generalized anxiety disorder is manifested by sleeping difficulties, depression, anxiety, and memory problems, which result in no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  The Veteran filed his claim for an increased disability rating for generalized anxiety disorder by submitting a VA Form 21-4138 on June 29, 2009.  This constitutes an informal claim.  There is no evidence of an earlier pending formal or informal claim.  

3.  On July 16, 2009, the Veteran underwent VA psychiatric examination.  Clinical findings reflect psychiatric symptomatology sufficient to entitle him to a 30 percent rating for such impairment.  

4.  The RO granted a 30 percent disability rating and established an effective date of June 29, 2009.

5.  The earliest date on which it was factually ascertainable that the Veteran's anxiety disorder warranted a 30 percent evaluation was on July 16, 2009.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9400 (2010).

2.  The criteria for entitlement to an effective date prior to June 29, 2009 for the assignment of a 30 percent rating for generalized anxiety disorder are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.126, 4.130, DC 9400, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in July 2009, the RO informed the Veteran of its duty to assist him in substantiating his increased rating claim under the VCAA, and the effect of this duty upon his claim.  This letter informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  The correspondence notified the Veteran of the type of evidence that may reflect a worsening of his service-connected generalized anxiety disorder, including ongoing treatment records; statements from doctors, hospitals, laboratories, medical facilities, mental health clinics etc, including the dates of treatment, findings and diagnoses; and statements from people who have witnessed how the claimed disability affects him.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  

Further, any timing defect of the August 2009 correspondence was cured by the RO's subsequent readjudication of the Veteran's increased rating claim and issuance of a statement of the case in November 2009.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained a VA examination in July 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is more than adequate, as it provides sufficient detail to rate the Veteran's service-connected generalized anxiety disorder, including a thorough discussion of the effect of pertinent symptoms on his functioning.  In addition, the evaluation is based on a review of the Veteran's claims folder as well as an interview with the Veteran.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


II.  Law and Analysis for Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9400 (2010).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

In connection with the current claim for increase, are VA outpatient treatment records dated from February 2004 to June 2009 including some records of continuing evaluation and treatment of the Veteran's psychiatric symptoms, medications prescribed, and a record of behavior observed by medical staff.  Specifically in September 2004, the Veteran was evaluated for panic attacks, but also noted having a history of anxiety attacks since childhood.  He reported having some suicidal thoughts, but had no plans.  The clinical impression was depression/anxiety.  The Veteran declined counseling or other treatment at that time.  By March 2005, he was taking Xanax daily and reported feeling much better since the his previous evaluation, with no further suicidal thoughts or plans.  .  Subsequent clinical records show continued evaluation and management of the Veteran's various chronic health issues particularly chronic back pain and associated depression.  He noted that Xanax was helping with anxiety and that his depression medication was working well also.  In January 2007, he noted some suicidal thoughts, but felt if his [back] pain were controlled, it would be better.  

During a psychology consultation in August 2007, the Veteran reported that his degenerative disc disease caused chronic pain and as a result he was no longer able to work and had been receiving disability since 1997.  He also reported worrying a lot about money and his financial situation.  When asked about substance abuse, the Veteran indicated that he drank 4-5 beers a day, but had not been drinking in four months.  The Veteran underwent psychological testing including the Personality Assessment Inventory (PAI) which showed he had a discomforting level of anxiety and tension.  The results from the PCL-M, (Psychopathic Checklist-Military) indicated symptoms consistent with a generalized anxiety disorder.  However, most of the difficulties that the Veteran reported appeared to be more directly related to his chronic disability status and financial difficulties.  

The remaining records show that in February 2008 the Veteran reported being "very anxious lately" and talked about the need for counseling, but was not willing.  He denied any suicidal thoughts or plans.  He was using Xanax from a friend and was noted as not enjoying life due to paranoia.  An entry dated about a year later in February 2009 showed the Veteran reported "feeling very good."  He also inquired about a program for anxiety that he saw on television.  However when a VA program was offered to him he declined.  

The Veteran was referred for VA examination in July 2009.  It does not appear that the examiner had access to the claims file, but review of VA treatment records in CAPRI indicated the Veteran was last examined in September 2007 and given diagnoses of generalized anxiety disorder, alcohol abuse, in recent partial remission, and a personality disorder.  A GAF score of 60 was given.  There was no indication in the CAPRI notes of follow-up treatment since that time.  He continued to take Xanax and another medication for anxiety, but indicated the they no longer appeared to be working.  He was not participating in any group or individual psychotherapy.  The Veteran's current complaints were of cold sweats, worrying, memory problems, and depression.  He had recently spent two days in bed not even going out to pick up his mail.  He stated that while these symptoms "hit about three times a month," they do bother him a little every morning, but medication helps.  He also complained of sleep impairment in that he sleeps all day and is up at night.  

In terms of his relationships with others, the Veteran lived alone in small house spending most of his time watching television.  A lady, presumably a neighbor, brings him soup each day and also helps him with bill paying, because of his illegible handwriting.  He is able to drive a car and use to enjoy cooking, but no longer has the patience or incentive to cook only for himself so mainly eats take-out.  The Veteran has been unemployed since his retirement in 1993 due to back injury and was placed on 100 percent Social Security disability.  

On examination the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity and speech were unremarkable.  He was cooperative, friendly, relaxed, and attentive.  His affect was normal and his mood was described as worried, frustrated, and depressed.  His attention was intact in that he was able to perform serial 7s and spell the word "world" forward and backward.  He was oriented to person, time, and place.  His thought process and content were unremarkable.  He had no delusions, hallucinations, inappropriate behavior. obsessive/ritualistic behavior, panic attacks, or suicidal/homicidal thoughts.  His impulse control was good with no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and had no problems with activities of daily living.  His judgment, insight and memory were all intact.  The examiner rendered an Axis I diagnosis of generalized anxiety disorder, mild to moderate and assigned a GAF score of 55.  There was no evidence of total occupational and social impairment due to the Veteran's anxiety disorder and no signs or symptoms that resulted in deficiencies in judgment, thinking, family relations, work, or mood.  There was no reduced reliability and productivity due to the anxiety disorder. 

The Board notes that, aside from this examination, there is no objective indication that the Veteran has sought or received any ongoing treatment for his generalized anxiety disorder.  

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, it is apparent that his generalized anxiety disorder does not more nearly approximate the criteria for a 50 percent or higher rating.  The clinical findings of record describe a fairly consistent pattern of symptomatology and manifestation  productive of no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  While the Board does not discount the effect of the anxiety disorder on the Veteran's daily life, the evidence suggests that he has been able to control his symptoms to a large degree.  He has required no regular outpatient psychiatric treatment or hospitalizations.  The Board notes that the clinical findings in both the most recent 2009VA treatment record and the 2009 VA examination report, imply that the some of the Veteran's symptoms were less disabling through the use of prescription medications.  In fact, overall, the evidence shows that he functions reasonably well.  

Indeed, few, if any, of the criteria for a 50 percent rating have been met.  Rather, his symptoms of anxiety and chronic sleep impairment are adequately compensated by the current 30 percent rating under DC 9411, because a rating at this level presumes that he will experience these symptoms, and, in fact, they are expressly mentioned in the diagnostic code.  The Veteran has also reported depression, but the evidence does not otherwise show disturbance of affect or mood, speech suggestive of disorders of thought or perception, difficulty understanding commands, or significant impairment of judgment, or abstract thinking.  The Veteran's affect in general has been appropriate to mood.  He has required no inpatient psychiatric treatment.  

Although the record shows a clear connection between the generalized anxiety disorder and interference with the Veteran's social interaction and ability to enjoy life, it does not show that he necessarily has increased difficulty with, or an inability to, establish and maintain effective relationships.  The Board finds it probative that despite his symptoms he has the ability to establish and maintain effective relationships, both in the context of obtaining medical care and in a maintaining relationship with a woman in the community who assists him with writing his bills.  He was also able to maintain his work relationships sufficiently to remain stable in his previous employment until his retirement in 1993.  Therefore, his maintenance of relationships under these circumstances is inconsistent with the interpersonal relationship skills of a person suffering PTSD symptomatology warranting a 50 percent disability rating.  

The Board has taken into account that the VA examiner who evaluated the Veteran to assess the nature, extent and severity of his service-connected generalized anxiety disorder, provided a GAF score of 55, which denote moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate impairment in social and occupational functioning (e.g., few friends conflicts with peers or co-workers).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Here, this GAF score is consistent with the symptomatology noted and does not provide a basis for assignment of a higher rating for the Veteran's generalized anxiety disorder.  

The Board has also carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher rating for generalized anxiety disorder.  The current level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted at any time during the current appeal.  Hart, supra.  

Also, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation in this case is not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected generalized anxiety disorder, but the required manifestations have not been shown here.  Moreover, there is no evidence that his generalized anxiety disorder symptoms have required hospitalization at any pertinent time during this appeal, and the VA examination is void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Therefore, the Board finds that there is no evidence to show that the application of the regular rating schedule is impractical.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The holding of Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected generalized anxiety disorder, nor has he so contended.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed.  

Consequently, the criteria for the assignment of a rating in excess of 30 percent for the service-connected generalized anxiety disorder are not met.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).



III.  Law and Analysis for Earlier Effective Dates 

The Veteran is seeking an effective date earlier than June 29, 2009 for the grant of a 30 percent disability rating for service-connected generalized anxiety disorder.  

The effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).

Generally, the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

A "claim" broadly includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims -formal and informal- for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2009); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1).

The appeal as to the effective date assignable for the increased rating rests on two separate, relatively simple determinations.  First, there needs to be a finding as to the date on which the Veteran initiated his claim by formal or informal application.  Second, there needs to be a finding regarding on what date the medical evidence of record showed that his entitlement to a 30 percent evaluation arose.  

Review of the claims folder shows no submissions from the Veteran dated before June 29, 2009, which may reasonably be construed as an informal increased rating claim.  38 C.F.R. § 3.155(a).  So having determined that June 29, 2009 is the date of receipt of a claim for purposes of assigning an effective date, the Board is obliged to review all the evidence of record from the preceding year to determine whether during the year prior to June 29, 2009, it is factually ascertainable that entitlement to a 100 percent disability rating had occurred. (See VA Form 21-4138 dated June 29, 2009).  In other words, the Board must first review the evidence of record to determine whether an ascertainable increase in disability occurred during the period from June 29, 2008 to June 29, 2009.

Turning to the relevant timeframe, the Board notes that the Veteran was seen on only one occasion between June 29, 2008 to June 29, 2009.  During that evaluation in February 2009, the Veteran reported "feeling very good."  He also inquired about a program for anxiety that he saw on television.  However when a VA program was offered to him he declined.  Unfortunately this outpatient treatment record is of little use in evaluating the severity of the anxiety disorder.  While this record shows continued psychiatric evaluation and treatment, it does not contain any clinical findings demonstrating an increased severity of symptoms, especially of such severity to implicate a 30 percent disability level.  See Hazan, 10 Vet. App. at 519.  Given the complete lack of clinical findings, the severity of the generalized anxiety disorder required for a 30 percent evaluation is not present prior to June 29, 2009.  

Here, the first evidence supporting the assignment of a 30 rating is dated after the Veteran's June 2009 request for an increase.  The most pertinent evidence concerning the severity of the generalized anxiety disorder is the July 2009 VA examination report, which indicates that the Veteran's psychiatric disorder was objectively manifested by an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks and on that basis the RO awarded the 30 percent rating.  See 38 C.F.R. § 4.130, DC 9400.  It may therefore be argued that it was not until July 2009 that it was factually ascertainable that an increase in the generalized anxiety disorder occurred to warrant a 30 percent rating and that the proper effective date should actually be the date of the July 2009 examination.  However, in granting the 30 percent increase from June 29, 2009, the RO essentially gave the Veteran the benefit of the doubt, as the increase was effectuated from the date of the claim rather than the finite time of demonstrated increased psychiatric pathology, which was subsequent thereto.


Accordingly, entitlement to an effective date earlier than June 29, 2009, for the assignment of a 30 percent rating for generalized anxiety disorder is not warranted.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by it.


ORDER

An disability rating in excess of 30 percent for generalized anxiety disorder is denied.  

Entitlement to an effective date prior to June 29, 2009, for the assignment of a 30 percent rating for generalized anxiety disorder is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


